UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: July 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. NORTHEAST ISLAND CORP. (Exact name of registrant as specified in its charter) Nevada 000-53903 27-1800601 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 100 East Cook Avenue, Suite 101 Libertyville, IL 60048 (Address of principal executive offices) (847) 932-4151 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Fileo Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes x No o As ofSeptember 13, 2010, there were 1,500,000shares outstanding of the registrant’s common stock. NORTHEAST ISLAND CORP. FORM 10-Q July 31, 2010 INDEX PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets – As of July 31, 2010 (Unaudited) and January 31, 2010 1 Statements of Operations – Three and Six Months ended July 31, 2010 and From January 29, 2010 (Inception) to July 31, 2010 (Unaudited) 2 Statements of Cash Flows – Six Months ended July 31, 2010 and From January 29, 2010 (Inception) to July 31, 2010 (Unaudited) 3 Notes to Financial Statements (Unaudited) 4-7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES 11 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 12 ITEM 1A. RISK FACTORS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. (REMOVED AND RESERVED) 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 12 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Northeast Island Corp. (A Development Stage Company) Financial Statements July 31, 2010 (Unaudited) Northeast Island Corp. (A Development Stage Company) July 31, 2010 TABLE OF CONTENTS Page(s) Balance Sheets – As of July 31, 2010 (unaudited) and January 31, 2010 1 Statements of Operations – Three and Six Months ended July 31, 2010 (unaudited), and from January 29, 2010 (inception) to July 31, 2010 (unaudited) 2 Statements of Cash Flows – Six Months ended July 31, 2010 (unaudited), and from January 29, 2010 (inception) to July 31, 2010 (unaudited) 3 Notes to Financial Statements (unaudited)
